       Case 2:20-cv-02453-MTL Document 7 Filed 01/13/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   John Bereckis,                                 No. CV-20-02453-PHX-MTL
10                   Plaintiff,                     ORDER
11   v.
12   PSG Energy Group LLC, et al.,
13                   Defendants.
14
15          Pursuant to Plaintiff’s Notice of Voluntary Dismissal (Doc. 6), and good cause
16   appearing,
17          IT IS ORDERED granting the Notice of Voluntary Dismissal (Doc. 6) and
18   dismissing this action in its entirety.
19          IT IS FURTHER ORDERED that the Clerk of the Court shall close this case.
20          Dated this 13th day of January, 2021.
21
22
23
24
25
26
27
28
